PER CURIAM.
On this appeal by the appellant-wife from a final decree of divorce in her favor, the principal contention revolves around the court’s finding that the parties entered into and were bound by a certain stipulation dated July 7,1965, covering the subjects of alimony, child support and attorney’s fees. Appellant asserts that the stipulation had not been signed and accepted by the appellee within a reasonable time, and was therefore presumed to have been rejected, while the appellee asserts that he executed the stipulation and returned it to his former counsel within a week. A copy of the signed stipulation appears in the record.
The Chancellor heard the testimony of the parties and evidently believed the ap-pellee’s version. Since all the points on appeal stem from the Chancellor’s determination that the stipulation was in fact executed and accepted, so that the parties were bound thereby, and no error or abuse of discretion in this regard having been made to appear, the decree appealed from is affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SACK, JJ., concur.